DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 3/1/2021 for application number 16/793,594. 
Claims 1-8, 11-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites, “(ii) identifying a title from image content within the selected electronic file, (iii) inserting the identified title 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosner et al. (Pub. No. 2012/0110439) in view of Hunter (Pat. No. 7,139,095) and Molenje et al. (Pub. No. 2018/0005544).

In reference to claim 1, Rosner teaches a method (para. 0007) comprising: (a) creating a page layout template by: (i) creating a first box set, wherein a box set is a plurality of boxes logically grouped together (plurality of page layouts – each page is a box set with a plurality of items on the page, see fig. 12), by: (1) creating a first image box (placeholders are boxes, para. 0063, 0084-89, 0110-17, and can be image content, para. 0009) and associating the first image box with a first group number (placeholder associated with first page, see fig. 12) … (ii) creating a second box set by: (1) creating a second image box and associating the second image box with a second group number (second placeholder can be associated with another page, see fig. 12), and (b) creating, using … a tool that to provides a graphical user interface integrated with a visual workspace of a visual graphic diagramming program, a multi-page active document wherein a plurality of pages of the active document is based upon the page layout template (selected page layouts are applied, para. 0066-68, with a plurality of pages, see fig. 12), wherein each of the plurality of pages contains image boxes that are grouped together into tiles based on the box sets defined by group numbers in the page layout template (each page has a plurality of placeholders, para. 0063, 0084-89, 0110-17); (c) using a document file library picklist to sequentially choose a plurality of electronic files (user can drag and drop content from media library onto particular placeholder, para. 0087-89, figs. 19-22) each file … stored by the visual graphic diagramming program as an individual computer file (media files are separate files, para. 0087-89, figs. 19-22) (d) inserting the content of a selected one of the chosen electronic files not an assigned tile in the active document by: (iii) identifying play diagram content in the selected electronic file, (iv) inserting the identified play diagram content into the image box for the assigned tile (user can drag and drop content from media library onto particular placeholder, para. , (e) repeating step (d) to insert the content of each chosen electronic file into a different tile in the active document to create a [compilation] (user can drag and drop multiple times, see figs. 19-22).
However, Rosner does not teach (2) creating a first title box and associating the first title box with the first group number, and (3) creating a first count box and associating the first count box with the first group number; and associating the second image box with a second group number, (2) creating a second title box and associating the second title box with the second group number, and (3) creating a second count box and associating the second count box with the second group number; (i) identifying a title based on the selected electronic file, (ii) inserting the identified title into the title box for the assigned tile, (v) inserting a count value into the count box for the assigned tile.
 Hunter teaches (2) creating a first title box and associating the first title box with the first group number (photo outputted with filename, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12), and (3) creating a first count box and associating the first count box with the first group number; and associating the second image box with a second group number (each thumbnail field is sequentially numbered, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12), (2) creating a second title box and associating the second title box with the second group number, and (3) creating a second count box and associating the second count box with the second group number (filename and title for a second image, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12); (i) identifying a title based on the selected electronic file, (ii) inserting the identified title into the title box for the assigned tile, (v) inserting a count value into the count box for the assigned tile (title and count are shown, see fig. 7).
It would have been obvious to one of ordinary skill in art, having the teachings of Rosner and Hunter before the earliest effective filing date, to modify the diagram tool as disclosed by Rosner to include the title and numbering as taught by Hunter.

However, Rosner and Hunter do not teach an add-on play diagram compilation tool; each file containing a single play diagram, and each file created by and stored by the visual graphic diagramming program; and create a game plan playbook containing a compilation of play diagrams.
Molenje teaches an add-on play diagram compilation tool (workspace for creating play diagrams, para. 0086-89, 0127-28, figs. 3 and 40); each file containing a single play diagram, and each file created by and stored by the visual graphic diagramming program (plurality of created plays are stored, fig. 39, para. 0127); and create a game plan playbook containing a compilation of play diagrams (selected files are inserted into playbook, and user can continue to add files until a plurality of plays are inserted, see figs. 42 and 43, para. 0128-29).
It would have been obvious to one of ordinary skill in art, having the teachings of Rosner, Hunter, and Molenje before the earliest effective filing date, to modify the program as disclosed by Rosner to include play diagrams as taught by Molenje.
One of ordinary skill in the art would have been motivated to modify the program of Rosner to include the play diagrams of Molenje because it would allow Rosner to work with more types of content, including play diagrams.
	
In reference to claim 2, Hunter further teaches the method of claim 1 wherein the file name of the selected electronic file is the identified title and is inserted into the title box
In reference to claim 4, Rosner further teaches the method of claim 1 wherein selecting a page layout template includes four equal-sized tiles per page in a two- by-two grid (fig. 15 includes two 4x4 grids).
In reference to claim 5, Rosner further teaches the method of claim 1 further comprising at least one of (i) adding an electronic file to the library picklist, (ii) deleting an electronic file from the picklist, and (iii) changing the file name of an electronic file in the picklist (content can be “moved to” the media library, which is adding a file, para. 0077).
In reference to claim 7, Hunter further teaches the method of claim 1 wherein tiles in the active document containing content are automatically sequentially numbered (each thumbnail field is sequentially numbered, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12). 
In reference to claim 8, Rosner further teaches the method of claim 1 further comprising exporting a game plan playbook to a presentation program for use as content in a presentation (content can be exported to presentation program, para. 0122).
In reference to claim 11, Hunter further teaches the method of claim 1, wherein each electronic file has a file name, further wherein the identified title is identified based on the file name of the selected electronic file (each photo has a filename which the title is based on, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12).
In reference to claim 12, Hunter further teaches the method of claim 1, wherein the identified title is extracted from title data found in the play diagram content in the selected electronic file (each photo has a filename which the title is based on, which must be somewhere in the content of the file, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12), further wherein the identified play diagram content inserted into the image box for the assigned tile does not include the title data (the photo itself does not include the title, see fig. 7).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosner et al. (Pub. No. 2012/0110439) in view of Hunter (Pat. No. 7,139,095) and Molenje et al. (Pub. No. 2018/0005544) as applied to claim 1, and in further view of Khosla et al. (Pat. No. 6,202,061).

In reference to claim 3, Rosner teaches the method of claim 1 further comprising applying different page layout templates for different pages of the active document, wherein the different page layout templates have differently sized tiles (different pages can have different templates, and with differently sized placeholders, para. 0063-68, fig. 19-22).
However, Rosner, Hunter, and Molenje do not explicitly teach the play diagram content of the electronic files inserted into the tiles is automatically resized to fit within the assigned tile.
Khosla teaches the play diagram content of the electronic files inserted into the tiles is automatically resized to fit within the assigned tile (picture scaled to fit slot, col. 5, line 64 to col. 6, line 48).

One of ordinary skill in the art would have been motivated to modify the template of Rosner to include the resizing of Khosla because it helps fit images into a layout (Khosla, col. 5, line 64 to col. 6, line 48).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosner et al. (Pub. No. 2012/0110439) in view of Hunter (Pat. No. 7,139,095) and Molenje et al. (Pub. No. 2018/0005544) as applied to claim 1, and in further view of Wallace (Pub. No. 2013/0346874).

In reference to claim 6, Molenje teaches the method of claim 1 further comprising modifying a play diagram inserted into a tile and displaying the modified play diagram in the tile by (i) selecting the play diagram … (iii) modifying the play diagram, and (iv) saving the modified play diagram over the content of the existing electronic file or saving the modified play diagram as a new electronic file (play is selected, user can modify play diagram, and play diagram can be saved, para. 0127-28, figs. 39-42).
However, Rosner, Hunter, and Molenje do not explicitly teach (i) selecting the play diagram in the tile, (ii) clicking an icon on the graphical user interface to open the electronic file in the picklist containing that play diagram in the visual workspace.
Wallace teaches (i) selecting the play diagram in the tile, (ii) clicking an icon on the graphical user interface to open the electronic file in the picklist containing that play diagram in the visual workspace (content item can be selected, then an edit button selected to edit content, para. 0096, figs. 11A-11B). 

One of ordinary skill in the art would have been motivated to modify the template of Molenje to include the edit button of Wallace because it would allow the user to more easily edit and interact with the play diagrams (Wallace, para. 0096).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosner et al. (Pub. No. 2012/0110439) in view of Hunter (Pat. No. 7,139,095).

In reference to claim 13, Rosner teaches a method (para. 0007) comprising: (a) creating a page layout template (plurality of page layouts – each page is a box set with a plurality of items on the page, see fig. 12) having a first box set having a first image box, and a second box set having a second image box (placeholders are boxes, para. 0063, 0084-89, 0110-17, and can be image content, para. 0009) (b) creating an active document having a plurality of pages based upon the page layout template (plurality of pages based on selected layout, fig. 12), wherein each box set in the page layout template defines a distinct tile on each of the plurality of pages of the active document (each page is a box set with a plurality of items on the page, see fig. 12); (c) inserting content of a plurality of electronic files into an assigned tile in the active document by: (v) inserting the remaining portion of the image content into the image box for the selected tile (user can drag and drop content from media library onto particular placeholder, para. 0087-89, figs. 19-22), and (vi) repeating steps (i) through (v) for each of the plurality of electronic files (user can drag and drop multiple times, see figs. 19-22).
However, Rosner does not teach a first title, a second title; (i) selecting an electronic file to be associated with a selected tile (filename for plurality of images, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12), (ii) identifying a title from image content within the selected electronic file (filename is part of the image file that is identified, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12), (iii) inserting the identified title into the title box for the selected tile, (iv) removing the identified title from the image content of the selected electronic file to create a remaining portion of the image content (image and title displayed separately, fig. 7).
It would have been obvious to one of ordinary skill in art, having the teachings of Rosner and Hunter before the earliest effective filing date, to modify the diagram tool as disclosed by Rosner to include the title and numbering as taught by Hunter.
One of ordinary skill in the art would have been motivated to modify the diagram tool of Rosner to include the title and numbering of Hunter because it is the simple combination of prior art elements to yield predictable results: the prior art teaches each element (as outlined above), a person of ordinary skill in the art could easily output a number and title with the file, and the combination would predictable result in the number and title being output with the file.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosner et al. (Pub. No. 2012/0110439) in view of Hunter (Pat. No. 7,139,095) and Stringham (Pub. No. 2004/0057064).

In reference to claim 14, Rosner and Hunter do not teach the method of claim 13, wherein the step of inserting content of the plurality of electronic files into the assigned tiles further comprises resizing the remaining portion of the image content before insertion into the image box.
Stringham teaches the method of claim 13, wherein the step of inserting content of the plurality of electronic files into the assigned tiles further comprises resizing the remaining portion of the image content before insertion into the image box (graphical objects are resized, para. 0035).
It would have been obvious to one of ordinary skill in art, having the teachings of Rosner, Hunter, and Stringham before the earliest effective filing date, to modify the image as disclosed by Rosner to include the resizing as taught by Stringham.
One of ordinary skill in the art would have been motivated to modify the images of Rosner to include the resizing of Stringham because it can help adapt content for a more aesthetic presentation (Stringham, para. 0015).
In reference to claim 15, Stringham further teaches the method of claim 14, wherein the resizing further comprises not resizing fonts while resizing shapes in the remaining portion of the image content (images are resized while font sizes are maintained, para. 0035).

In reference to claim 16, Rosner teaches a method (para. 0007) comprising: (a) creating a page layout template (plurality of page layouts – each page is a box set with a plurality of items on the page, see fig. 12) having a first box set having a first image box, and a second box set having a second image box (placeholders are boxes, para. 0063, 0084-89, 0110-17, and can be image content, para. 0009) (b) creating an active document having a plurality of pages based upon the page layout template (plurality of pages based on selected layout, fig. 12), wherein each box set in the page layout template defines a distinct tile on each of the plurality of pages of the active document (each page is a box set with a plurality of items on the page, see fig. 12); (c) inserting content of a plurality of electronic files into an assigned tile in the active document by: (v) inserting the image content into the image box for the selected tile (user can drag and drop content from media library onto particular placeholder, para. 0087-89, figs. 19-22), and (vi) repeating steps (i) through (v) for each of the plurality of electronic files (user can drag and drop multiple times, see figs. 19-22).
However, Rosner does not teach a first title, a second title; (i) selecting an electronic file to be associated with a selected tile (filename for plurality of images, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12), (ii) identifying a title based on the selected electronic file (filename is part of the image file that is identified, col. 4, lines 52-61; fig. 7; col. 5, lines 4-12), (iii) inserting the identified title into the title box for the selected tile (image and title displayed separately, fig. 7).
It would have been obvious to one of ordinary skill in art, having the teachings of Rosner and Hunter before the earliest effective filing date, to modify the diagram tool as disclosed by Rosner to include the title and numbering as taught by Hunter.

However, Rosner and Hunter do not teach (iv) resizing image content of the selected electronic file to create a re-sized image content, wherein the resizing further comprises not resizing fonts within the image content while resizing shapes.
Stringham teaches (iv) resizing image content of the selected electronic file to create a re-sized image content, wherein the resizing further comprises not resizing fonts within the image content while resizing shapes (images are resized while font sizes are maintained, para. 0035). 
It would have been obvious to one of ordinary skill in art, having the teachings of Rosner, Hunter, and Stringham before the earliest effective filing date, to modify the image as disclosed by Rosner to include the resizing as taught by Stringham.
One of ordinary skill in the art would have been motivated to modify the images of Rosner to include the resizing of Stringham because it can help adapt content for a more aesthetic presentation (Stringham, para. 0015).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Hunter above, which was not addressed in Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174